Citation Nr: 1534189	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1977 to July 1986 with two (2) years, seven (7) months and 25 days of unverified prior active service. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for bilateral Achilles' tendonitis.  The Veteran appealed this rating action to the Board.  

During the pendency of the appeal, by a March 2010 rating action, the RO granted service connection for left Achilles tendonitis; an initial noncompensable disability rating was assigned, effective September 21, 2007.  The Board finds that the grant of service connection constitutes a full award of this benefit.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

In July 2010, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript is of record. 

In an August 2014 decision, the Board denied the Veteran's claim service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, based on a June 2015 Joint Motion for Remand ("JMR") between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the Court vacated the Board's August 2014 decision.  In the JMR, the parties argued that a March 2012 VA examiner's opinion, which had served as a basis for the Board's denial of the claim, was inadequate in its rationale with respect to addressing the aggravation component of the secondary service connection theory of the claim.  The parties maintained that in addressing the aggravation theory, the March 2012 VA examiner had confused causation with aggravation and, thus, the opinion was inadequate.  The Court, pursuant to the JMR, ordered that the claim be returned to the Board for an adequate VA examination or opinion on the aggravation component of the secondary service connection theory of the claim.

The issue of entitlement to dependency allowance for W. W-B. has been raised by the record on VA Form 21-686c, Declaration of Status of Dependents, received by VA in April 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This appeal is remanded for compliance with the Court's June 2015 Order.  As noted in the Introduction, the Court vacated the Board's August 2014 decision because it had relied on an inadequate March 2012 VA opinion in denying the aggravation component of secondary service connection for right Achilles tendon partial tear with fibrosis, to include as due to the service-connected left Achilles tendonitis.  Notably, at the close of a March 2012 VA examination, the examiner opined, in pertinent part, "There is no indication or evidence that the RIGHT ankle condition was/is aggravated by the LEFT ankle.  There is nothing in the accepted, peer reviewed, authoritative, and credible orthopedic literature demonstrating that an ankle condition will cause conditions in the contralateral ankle.  It is this examiner's opinion that the RIGHT ankle condition is not secondary to the LEFT ankle condition."  (See March 2012 VA orthopedic examination report at pages (pgs.) 10-11)).  The Court, pursuant to the JMR, determined that in addressing the aggravation component of secondary service connection, the March 2012 VA examiner had confused causation with aggravation and, thus, the opinion was inadequate.  The issue of whether the Veteran's right ankle has been aggravated by the left Achilles tendonitis must be addressed.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2014), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As such, the Board finds that the March 2012 VA examiner should provide an addendum opinion that addresses the aggravation component of the secondary service connection claim.  If the March 2012 VA examiner is unavailable, a new medical opinion should be requested by an appropriate clinician of similar expertise to provide an answer to the question posed by this remand, as outlined in the indented paragraphs below.

Accordingly, the case is REMANDED to the AMC for the following action:

1.  Request that the March 2012 VA examiner provide an addendum opinion to address the question as to whether the Veteran's service-connected left Achilles tendonitis aggravated (i.e., permanently worsened) the Veteran's right Achilles tendon partial tear with fibrosis.  If the March 2012 VA examiner is unavailable, a new VA medical opinion from an appropriate specialist should be obtained. 

The March 2012 VA examiner or other qualified specialist is requested to render an opinion that addresses the following question:  

The March 2012 VA examiner or other qualified specialist is hereby advised that in formulating his or her opinions to the following question, the reasoning must be based on aggravation from the service-connected left Achilles tendonitis, as opposed to causation. 
Is it at least as likely as not (50 percent or greater probability) that the service-connected left Achilles tendonitis aggravated (i.e., permanently worsened) the Veteran's right Achilles tendon partial tear with fibrosis beyond its natural progression? 

If such aggravation is found to exist, the March 2012 VA examiner, or other qualified specialist, should provide an assessment, if possible, of the baseline level of impairment of the right Achilles tendon partial tear with fibrosis prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected left Achilles tendonitis.  

The March 2012 VA examiner, or other qualified specialist, should base his or her opinion on previous examination findings and review of the Veteran's claims file (Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records).  A complete rationale must be provided for all opinions expressed.  

2.  After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim for service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis, to include on a secondary aggravation basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


